United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 97-2420
                                 ___________

David Lester,                            *
                                         *
             Appellant,                  *
                                         *
      v.                                 *
                                         *
John Byus, Arkansas Department of        *
Correction,                              *
                                         *
             Appellee,                   *
                                         *
Lisa A. Roger, PHP Healthcare            * Appeal from the United States
Corporation, Arkansas Department of      * District Court for the
Correction; H. W. Thomas, Dr., Delta * Eastern District of Arkansas.
Regional Unit, Arkansas Department       *     [UNPUBLISHED]
of Correction; Mark Cashion, Delta       *
Regional Unit, Arkansas Department       *
of Correction; Joe Ann Burnett, Delta    *
Regional Unit, Arkansas Department       *
of Correction, originally sued as Janet *
Burnett,                                 *
                                         *
             Defendants.                 *
                                    ___________

                        Submitted: January 5, 1999

                             Filed: January 8, 1999
                                 ___________

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
                                   ___________

PER CURIAM.

       David Lester, an Arkansas inmate, appeals from the district court&s1 dismissal
of his 42 U.S.C. § 1983 action following an evidentiary hearing. Lester claimed that
defendant failed to provide him with proper medical care for an eye condition. Having
carefully reviewed the record, we conclude dismissal was proper because Lester failed
to offer evidence for holding defendant liable for the medical care he received other
than on a respondeat-superior basis. See Boyd v. Knox, 47 F.3d 966, 968 (8th Cir.
1995). Accordingly, we affirm the judgment. We deny all of Lester&s pending
motions.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Stephen M. Reasoner, United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable H. David Young, United States Magistrate Judge for the Eastern District
of Arkansas.

                                         -2-